t Case 4:20-cr-00218-GKF Document 2 Filed in USDC ND/OK on a ioe of 2

ED

OCT 06 2020

IN THE UNITED STATES DISTRICT COURT lark C. McCartt, Clerk
FOR THE NORTHERN DISTRICT OF OKLAHOMA’ ICT COURT

CaseNo. 20CR218 GKF

 

UNITED STATES OF AMERICA, )
)
Plaintiff, ) INDICTMENT.
) [COUNT 1: 18 U.S.C. §§ 1151, 1153,
v. ) and 2241(c) — Aggravated Sexual
) Abuse of a Child in Indian Country;
ROBERT WILLIAM PERRY, I, ) COUNT 2: 18 U.S.C. §§ 1151, 1153,
) and 2244(a)(5) — Abusive Sexual
Defendant. ) Contact of a Child in Indian Country]
THE GRAND JURY CHARGES:

COUNT ONE
[18 U.S.C. §§ 1151, 1153, and 2241(c)]

From on or about May 6, 2017, to on or about May 15, 2018, within Indian Country
in the Northern District of Oklahoma, the defendant, ROBERT WILLIAM PERRY, II,
an Indian male, knowingly engaged in, and attempted to engage in, sexual acts with L.A.,
a minor who had not attained the age of 12 years, whose identity is known to the Grand
Jury, including, but not limited to, by sexually touching and performing oral sex on L.A.
with the intent to abuse, humiliate, harass, degrade, and arouse and gratify the sexual desire
of any person.

All in violation of Title 18, United States Code, Sections 1151, 1153, and 2241(c).
Case 4:20-cr-00218-GKF Document 2 Filed in USDC ND/OK on 10/06/20 Page 2 of 2

COUNT TWO
[18 U.S.C. §§ 1151, 1153, and 2244(a)(5)]

From on or about May 6, 2017, to on or about May 15, 2018, more exact dates being
unknown to the Grand Jury, within Indian Country in the Northern District of Oklahoma,
the defendant, ROBERT WILLIAM PERRY, II, an Indian male, knowingly engaged in,
and attempted to engage in, sexual contact, with L.A., a child who had not attained the age
of 12 years, whose identity is known to the Grand Jury, including, but not limited to, by
touching her genitalia and buttocks with the intent to abuse, humiliate, harass, degrade, and
arouse and gratify his sexual desire.

All in violation of Title 18, United States Code, Sections 1151, 1153, and
2244(a)(5).

R. TRENT SHORES A TRUE BILL
UNITED STATES ATTORNEY

Bot Le? _ /s/ Grand Jury Foreperson

D. EDWARD SNOW Grand Jury Foreperson
Assistant United States Attorney
